Exhibit 10.6
EMPLOYMENT AGREEMENT
          This Employment Agreement (“Agreement”) is made and entered into as of
the 21 day of December, 2015, by and between Tixfi Inc., a Nevada corporation
(the “Company”) and Arend D. Verweij (“Executive”).
Whereas, the Company desires to employ Executive and Executive desires to accept
such employment by the Company on the terms and subject to the conditions
hereinafter set forth;
Now therefore, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties to this Agreement agree as follows:
1.  Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment by the Company, upon the terms and conditions set forth
below.
2.  Term. Subject to the provisions for termination herein provided, the
employment of Executive shall commence as of the date of this Agreement and
shall continue for an initial term of two (2) years (the “Initial Term”). At the
end of the Initial Term (and any Extension Term hereof as set forth below), this
Agreement and the terms herein shall automatically be renewed and extended for
additional one (1) year term (each, an “Extension Term” and, together with the
Initial Term, the “Term”) unless notice of a party’s desire not to so renew is
served by either party to the other party at least thirty (30) days prior to the
then-current Term.
3.  Duties and Responsibilities.

a. Position. During the Term, Executive shall serve as Chief Executive Officer
of the Company and Chairman of the Board of Directors of the Company (the
“Board”), and in connection therewith, Executive shall perform such executive
duties and responsibilities commonly incident to such office as may be assigned
to him from time to time by or under the authority of the Board, and, in the
absence of such assignment, such duties customary to such office as are
necessary to the operations of the Company.

b. Time Commitment. Executive’s employment by the Company shall be full-time,
and during the Term, Executive agrees that he will devote his business time and
attention, his best efforts, and all his skill and ability, to promote the
interests of the Company. Notwithstanding the foregoing, Executive shall be
permitted to engage in charitable and civic activities and manage his personal
passive investments, provided, however, that such activities (individually or
collectively) (a) do not materially interfere with the performance of his duties
or responsibilities under this Agreement and (b) do not injure the reputation,
business or business relationships of the Company or any of its affiliates as
determined by the Company in good faith.

c. Location. Executive’s services shall be generally performed at the Company’s
offices in The USA, subject to necessary travel requirements of his position and
duties hereunder.

d. Laws. Nothing contained herein shall require Executive to follow any
directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority. Executive shall act in accordance with all laws,
ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority.

--------------------------------------------------------------------------------

4.  Compensation; Expenses, Benefits, Etc.

a. Base Salary. The Company shall pay Executive a base salary of USD 180,000 per
annum (the “Base Salary”) in equal monthly installments or at such other
intervals as the parties shall agree. The Base Salary may be increased on each
anniversary of the date hereof at a rate determined by a majority of the
independent members of the Board or the compensation committee made up of at
least three independent members appointed by the Board (the “Compensation
Committee”). The Base Salary shall be increased to USD 252,000 per annum
beginning in the first calendar month following the Company entering into fully
executed contracts with at least three customers who are unrelated parties that
have a minimum of 500 users of the software system being licensed by the
Company’s subsidiary and each of such three contracts are in full force and
effect.

b. Bonus. In addition to the Base Salary, Executive will be eligible to receive
a performance bonus during each year of employment with the Company of up to
100% of the Base Salary. The award of each year’s performance bonus, if any,
shall be based upon the following performance criteria to be further determined
in the reasonable discretion of a majority of the independent members of the
Board (as defined under Federal securities laws) or the compensation committee
made up of at least a majority of independent members appointed by the Board
(collectively hereinafter referred to as the “Compensation Committee”): (a) 75%
based on the Compensation Committee’s objective evaluation of revenue growth,
successful integration of acquisitions, EBIDTA growth, margin improvement, and
shareholder value in amounts reasonably established by the Compensation
Committee; and (b) 25% based on the Compensation Committeesubjective evaluation
of Executive’s performance. Such determination shall be made after consultation
with Executive within ninety (90) days of the end of each fiscal year during the
Term (and shall be pro-rated for the partial fiscal year in which this Agreement
is commenced). The Company shall pay any performance bonus payable hereunder
within thirty (30) days  following the completion of the audit with respect to
the applicable fiscal year. The full performance bonus that may be awarded
pursuant to this Section 4, as it may be increased from time to time as provided
for in this Section 4(b), shall be referred to herein as the “Bonus.”

c. Stock option Grants. Executive shall receive a stock option grant (the “Stock
Option”), subject to vesting discussed below, which entitles Executive to
purchase 510,855 shares (the “Exercise Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”). The Stock Option will vest 1/3
on each of the three anniversary dates of the date of this Agreement but only if
the Executive is still employed by the Company at the time of vesting. The
exercise price of the Exercise Shares shall be as follows: (i) for the one-third
of the Stock Options which vest on the first anniversary date of this Agreement,
the exercise price shall be $0.2936 per Exercise Share; (ii) for the one-third
of the Stock Options which vest on the second anniversary date of this
Agreement, the exercise price shall be $0.3524 per Exercise Share; and (iii) for
the one-third of the Stock Options which vest on the third anniversary date of
this Agreement, the exercise price shall be $0.4111 per Exercise Share. Once
vested, this Stock Option shall continue to be exercisable at any time or times
prior to the close of business on the Expiration Date. The number of Exercise
Shares subject to the Stock Option are subject to appropriate adjustment in the
event of stock split, reverse stock split, merger, recapitalization and similar
transactions which may take place after the date hereof. In the event Executive
ceases to be employed by the Company, except for the cessation of Executive’s
employment under Certain Circumstances, the Executive has 1 month to exercise
vested options or otherwise they will become void (the “Expiration Date”). For
purposes of this Agreement, “Certain Circumstances” shall mean the termination
of Executive’s employment (i) by the Company Without Cause; or (ii) by Executive
for Good Reason; or (iii) as a result of a Change in Control (in each case as
defined below).

2

--------------------------------------------------------------------------------

d. Additional Benefits.

i. Executive shall be entitled to 5 weeks of paid vacation/holiday during each
calendar year of the Term, to be taken during such calendar year at times
selected by Executive, in agreement with the Board. In addition, Executive will
be entitled to all public holidays. Unused vacation/holiday time may be carried
over from one year to the next with the prior agreement of the Board.

ii. The Company shall pay Executive an allowance for the costs of health
insurance in the amount of $1,500 per month (the Allowance”) in equal
semi-monthly installments or at such other intervals as the parties shall agree.
The Allowance may be increased in each fiscal year of the Company following the
first anniversary of the date hereof at a rate determined by the Board. In the
event that the Allowance is paid in a currency other than US Dollars, the
conversion rate applied shall be the conversion rate in effect as of the date of
such payment.

iii. The Company shall pay or reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive in the course of Executive’s
employment under this Agreement, subject to compliance with the Company’s
policies regarding proof of payment, receipts, etc.

iv. During the Term of this Agreement, Executive shall be eligible to
participate in each of the Company’s existing or future benefit plans, policies
or arrangements maintained by the Company and made available to executives
generally, as well as all such existing or future benefit plans, policies or
arrangements maintained by the Company for the benefit of executives. Except as
specifically provided for herein, no additional compensation under any such
plan, policy or arrangement shall be deemed to modify or otherwise affect the
terms of this Agreement.

e. Interest. In the event any compensation is not paid to Executive when due
hereunder, it will accrue interest at the rate of ten percent (10%) for the
first thirty (30) days, then the non-payment of compensation or late payment
will accrue interest at the maximum allowable rate until paid.

3

--------------------------------------------------------------------------------

5.  Termination.

a. Termination by the Company for Cause. The Company may terminate this
Agreement at any time during the Term for Cause, effective immediately upon
written notice to Executive of such termination. For purposes of this Agreement,
“Cause” shall mean: (i) Executive’s gross incompetence or willful and serious
misconduct, or any act by Executive of fraud or dishonesty, misappropriation or
embezzlement in connection with the business, operations or affairs of the
Company, in each case following an opportunity by Executive to appear and be
heard by the Board, that is injurious to the business, operations or affairs of
the Company; or (ii) the willful failure or refusal of Executive to perform any
duties and responsibilities set forth in or delegated to him pursuant to this
Agreement where such failure or refusal is not cured to the reasonable
satisfaction of the Board within ten (10) days after written notice thereof is
delivered to Executive; or (iii) Executive’s conviction or plea of nolo
contendere to any felony. A termination of Executive’s employment by the Company
for any reason not provided for in the definition of “Cause” above or in any
other circumstances will be a termination “Without Cause.”

b. Termination by Executive for Good Reason. Executive shall have the right to
terminate this Agreement and his employment by the Company hereunder by delivery
of written notice to the Company upon Good Reason. “Good Reason” shall mean: (i)
any material adverse change or reduction in the status, position, duties or
responsibilities of Executive without Executive’s prior written consent which is
not cured to the reasonable satisfaction of Executive within thirty (30) days
after written notice thereof is delivered to the Board by Executive; (ii) a
change in Executive’s principal office to a location outside a [50] mile radius
of Executive’s principal office referenced above without the prior written
consent of Executive; (iii) the Company’s failure to comply with any provisions
of Section 4 of this Agreement which failure is not cured to the reasonable
satisfaction of Executive within ten (10) days after written notice thereof is
delivered to the Board by Executive; (iv) a material breach of this Agreement
(other than with respect to Section 4) by the Company and such breach is not
cured to the reasonable satisfaction of Executive within thirty (30) days after
written notice thereof is delivered to the Board by Executive; or (v) any Change
in Control (as defined below).

c. Other Termination. Other than as set forth above, Executive may terminate
this Agreement and his employment hereunder, upon not less than 180 days’ prior
written notice to the Company, subject to Section 6. Other than as set forth
above, the Company may terminate this Agreement and Executive’s employment
hereunder Without Cause, upon not less than 180 days’ prior written notice to
the Company, subject to Section 6.

d. Death. This Agreement shall automatically terminate in the event of
Executive’s death, without notice by or to either party.

e. Disability. The Company shall have the right to terminate this Agreement and
Executive’s employment by the Company hereunder in the event that Executive
shall be unable to perform his duties hereunder by virtue of illness or physical
or mental disability (from any cause or causes whatsoever) in substantially the
manner and to the extent required of him hereunder prior to the commencement of
such disability and Executive shall fail to perform such duties for periods
aggregating sixty (60) days, whether or not continuous, in any continuous three
hundred sixty (360) day period.

f. Mutual Agreement. The parties may terminate Executive’s employment by the
Company hereunder upon their mutual written consent.

4

--------------------------------------------------------------------------------

g. Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean: (i) the direct or indirect acquisition, whether in one or a series
of transactions by any person (as such term is used in Section 13(d) and Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act), of (A) beneficial ownership (as defined in the
Exchange Act) of issued and outstanding shares of stock of the Company, the
result of which acquisition is that such person or such group possesses in
excess of 50% of the combined voting power of all then-issued and outstanding
capital stock of the Company, or (B) the power to elect, appoint, or cause the
election or appointment of at least a majority of the members of the Board (or
such other governing body in the event the Company or any successor entity is
not a corporation); (ii) a merger or consolidation of the Company with a person
or a direct or indirect subsidiary of such person, provided that the result of
such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding capital stock of the merged or consolidated person,
its direct or indirect parent, or the surviving person of such merger or
consolidation; or (iii) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company’s assets.

6.  Payments Upon Termination.

a. Termination for Cause; Termination Without Good Reason.  In the event that
the Company shall terminate this Agreement and Executive’s employment by the
Company for Cause pursuant to Section 5(a) or Executive shall terminate this
Agreement and his employment by the Company without Good Reason pursuant to
Section 5(c):

i. within thirty (30) days of Executive’s termination, the Company shall pay to
Executive his then-current Salary earned through the date of termination
together with all reimbursements and other amounts owed to Executive through
such termination date pursuant to Section 4, with any accrued but unused
vacation/holiday to be paid as though Executive had been employed for such time;

ii. all remaining unvested Stock Options will immediately be forfeited without
any additional compensation therefore; and

iii. thereafter the Company shall have no further payment obligation to
Executive and Executive shall have no further obligations to the Company.

b. Termination Without Cause and Termination With Good Reason.  In the event
that the Company shall terminate this Agreement and Executive’s employment by
the Company Without Cause pursuant to Section 5(c) or Executive shall terminate
this Agreement and his employment by the Company for Good Reason pursuant to
Section 5(b), then:

i. within thirty (30) days of such termination the Company shall pay to
Executive his then current Base Salary earned through the date of termination,
together with all reimbursements and other amounts owed to Executive through
such termination date pursuant to Section 4, with any accrued but unused
vacation/holiday to be paid as though Executive had been employed for such time;

5

--------------------------------------------------------------------------------

ii. within thirty (30) days of such termination the Company shall pay to
Executive an amount equal to one hundred percent (100%) of the greater of (i)
Executive’s Bonus for the year of termination or (ii) the Bonus actually earned
for the year prior to the year of termination, if any;

iii. within thirty (30) days of such termination the Company shall pay to
Executive a lump-sum severance payment severance in an amount equal to the
lesser of (i) one (1) times the Base Salary in the year of such termination or
(ii) the amount of Base Salary owed to Executive for the remainder of the
Initial Term;

iv. the Company shall continue to provide Executive with those medical, life and
disability insurance benefits, if any, which are provided to Executive on the
last day of his employment by the Company (or reimburse Executive for COBRA) for
a period of [5] years (the “Severance Period”);

v. all Stock Options granted to Executive shall immediately vest, and any
transfer restrictions thereon shall cease to be effective; and

vi. thereafter the Company shall have no further payment obligation to Executive
and Executive shall have no further obligations to the Company.

c. Termination Upon Death or Disability In the event that this Agreement and
Executive’s employment by the Company is terminated pursuant to Section 5(d) or
Section 5(e), then:

i. within thirty (30) days of such termination, the Company shall pay to
Executive (or his heirs and/or personal representatives) his then current Base
Salary earned through the date of termination, together with all reimbursements
and other amounts owed to Executive through such termination date pursuant to
Section 4, with any accrued but unused vacation/holiday to be paid as though
Executive had been employed for such time;

ii. all remaining unvested Stock Options will immediately be forfeited without
any additional compensation therefore; and

iii. thereafter the Company shall have no further payment obligation to
Executive and Executive shall have no further obligations to the Company.

7.  Non-Competition

a. Acknowledgement. Executive acknowledges that (i) the Company engages in a
competitive business, (ii) Executive’s services and responsibilities are unique
in character and are of particular significance to the Company, (iii)
Executive’s position with the Company will place him in a position of confidence
and trust with the customers, suppliers and executives of the Company, and (iv)
Executive’s position with the Company will provide him access to Confidential
Information that is valuable and material to the business and competitive
position to the Company.

6

--------------------------------------------------------------------------------

b. Non-Compete Restriction. Executive, therefore, agrees that during his
employment by the Company and for a period of either (i) twelve (12) months
thereafter if the Agreement is terminated by the Company Without Cause or by
Executive for Good Reason; or (ii) twenty four (24) months thereafter if
terminated by the Company for Cause or the Executive Without Cause (the
“Restricted Period”), he will not (other than as a director, employee, agent or
consultant of the Company), directly or indirectly, as an individual proprietor,
partner, shareholder, member, officer, director, employee, consultant,
independent contractor, joint venturer, investor or lender, participate in any
business or enterprise anywhere in the world in the provision of services which
are the same as, substantially similar to or competitive with the business and
the services in which the Company is engaged or in which the Company was
designing, developing, selling or providing at any time during Executive’s
engagement hereunder unless Executive shall have obtained the prior written
consent of the Board; provided, however, that the foregoing restrictions shall
not be construed to prohibit the ownership by Executive of not more than two
percent (2%) of any class of equity securities of any corporation which are
publicly owned and regularly traded on any national securities exchange or
over-the-counter market if such ownership represents a personal investment and
neither Executive nor any group of persons including Executive either directly
or indirectly in any way manages or exercises control of any such corporation,
guarantees any of its financial obligations or otherwise takes part in its
business other than exercising his right as an equity holder or seeks to do any
of the foregoing.

8.  Confidentiality.

a. Restriction. Executive recognizes and acknowledges that he has and will
continue to have access to Confidential Information (as defined below) during
the Term and that such Confidential Information constitutes special, unique and
valuable property of the Company.  Executive acknowledges that the Confidential
Information is and shall remain the exclusive property of the Company. 
Executive agrees that he will not at any time without the prior written consent
of the Company (whether during the Term or at any time thereafter) utilize such
Confidential Information for his own benefit, for the benefit of any third party
or to the detriment of the Company, or disclose such Confidential Information to
anyone outside the Company other than as shall be necessary in connection with
the performance of his obligations hereunder.  Executive agrees that the
foregoing restrictions shall apply whether or not such information is marked
“Confidential”.

b. Definition. For purposes of this Agreement, the term “Confidential
Information” shall mean any confidential, proprietary or non-public information,
whether written or oral, tangible or intangible, of or concerning the Company
and its subsidiaries and affiliates and parties with whom such parties do
business, and shall include, without limitation, scientific, trade and
engineering secrets, “know-how,” formulas, secret processes, drawings,
specifications, engineering, hardware configuration information, works of
authorship, machines, inventions, concepts, computer programs (including
documentation of such programs), images, text, source code, object code, html
code, scripts, flow charts, routines, compilers, assemblers, designs and all
modifications, enhancements and options thereto, services, materials, patent
applications, new product and other plans, technical information, technical
improvements, manufacturing techniques, specifications, manufacturing and test
data, progress reports and research projects, business plans, prospects,
financial information, information about costs, profits, markets, sales,
customers and suppliers, procurement and promotional information, credit and
financial data concerning customers or suppliers, information relating to the
management, operation and planning of the Company and its subsidiaries and
affiliates, and plans for future development and other information of a similar
nature to the extent not available to the public. The Company acknowledges that
for purposes of this Agreement, the term “Confidential Information” shall not
include information which (i) was demonstrably known to Executive prior to the
date of Executive’s first day of employment by the Company or its affiliates
(which was prior to the Effective Date), (ii) is learned by Executive from a
third party who is not under an obligation of confidence to the Company, its
affiliates or subsidiaries or parties with whom such entities do business or,
(iii) becomes generally available to the public other than by breach of this
provision.

7

--------------------------------------------------------------------------------

c. Compelled Disclosure. In the event that Executive becomes legally required
(whether by deposition, interrogatories, requests for information or documents,
subpoenas, civil investigative demands and similar processes and/or other legal
means) to disclose any Confidential Information, he will provide the Company
with prompt notice thereof so that the Company may seek a protective order or
other appropriate remedy, and Executive will cooperate with and assist the
Company in securing such protective order or other remedy.  In the event that
such protective order is not obtained, or that the Company waives compliance
with the provisions of this paragraph to permit a particular disclosure,
Executive shall furnish only that portion of the Confidential Information that
he is advised by counsel in writing is legally required to be disclosed and
shall exercise his reasonable best efforts to obtain reliable assurances that
confidential treatment will be afforded the Confidential Information.  Executive
further agrees that all memoranda, disks, files, notes, records or other
documents that contain Confidential Information, whether in electronic form or
hard copy, and whether created by Executive or others, that come into his
possession, shall be and remain the exclusive property of the Company to be used
by Executive only in the performance of his obligations hereunder.

d. Return of Documents and Property. Upon the termination of Executive’s
employment by the Company or at any other time upon the request of the Company,
Executive (or his heirs or personal representatives) (a) shall deliver to the
Company all Confidential Information in Executive’s control, including all
memoranda, disks, files, notes, records or other documents which contain or are
based upon Confidential Information and shall not retain any copies thereof in
any format or storage medium (including computer disk or memory) and (b) use
good faith efforts to purge from any computer system in his possession other
than those owned by and returned to the Company, all computer files that contain
or are based upon any Confidential Information and confirm such purging in
writing to the Company.

9.  Assignment/Ownership of Intellectual Property, Etc.

a. Work Product. Executive acknowledges that all original works of authorship
which are created, conceived, developed or reduced to practice by or under the
direction of Executive (solely or jointly with others) during the period of his
employment with the Company or its subsidiaries that relate to the business
activities of the Company or its subsidiaries (whether or not during normal
working hours, on the premises of the Company or using the Company’s equipment
or Confidential Information), including, without limitation, any designs, forms,
formulas, materials, products, deliverables, work product, developmental or
experimental work, computer software programs, ideas, inventions, improvements,
techniques, discoveries, designs, processes, artistic works, formulae and
methods of manufacture, whether patentable or not (including, without
limitation, images, text, source code, object code, html code and scripts),
databases and other original works, and any upgrades, modifications or
enhancements to the foregoing and any related patents, patent applications,
copyrights, copyright applications and which relate to or are connected with any
products, article, method of process of a kind produced, used or sold by or
which relates to or are connected with any business research or other activity
carried on by the Company or which could be utilized in the business of the
Company, together with any copyright therein or relating thereto (collectively
referred to herein as the “Work Product”), are and shall remain the sole and
exclusive property of the Company, and all right, title and interest therein
shall vest in the Company and shall be deemed a “work made for hire,” as that
term is defined in the United States Copyright Act.

8

--------------------------------------------------------------------------------

b. No Rights to Executive.  Unless otherwise agreed to in writing by the
Company, nothing herein or contained in any other agreement or in the course of
dealing between Executive and the Company shall be construed to grant to
Executive or his affiliates any ownership right, title or interest in or license
to any of the Work Product.  To the extent that title to any of such Work
Product may not, by operation of law, vest in the Company, or any of such Work
Product may not be considered to be “work made for hire”, all right, title and
interest therein are hereby irrevocably assigned to the Company without
limitation.

c. Ownership by Company. All Work Product shall belong exclusively to the
Company, with the Company having the right to obtain and to hold in its own name
copyright, patent and trademark registrations or such other protection as may be
appropriate to the subject matter, and any extensions and renewals thereof.  All
Work Product that, within twelve (12) months after the termination of
Executive’s employment by the Company, is made, disclosed, reduced to a tangible
or written form or description, or is reduced to practice by Executive and that
relates to the business of the Company at the time of such termination shall, as
between Executive and the Company, be presumed to have been made during
Executive’s employment by the Company.

d. Additional Agreements. Executive hereby irrevocably authorizes the Company to
apply for any patent, registered design or other protection for any Work Product
in the Company’s own name in any part of the world, and Executive shall, at the
request and cost of the Company, apply for and execute and do all such
documents, acts and things as may in the opinion of the Board be necessary or
conducive to obtain such patent, design or other protection for any such Work
Product in any part of the world and to vest such patent, design or other
protection in the Company or its nominees. Executive hereby irrevocably
authorizes the Company for the purposes aforesaid to make use of the name of
Executive and to sign and execute any documents or do anything on his behalf.
Executive shall not knowingly do anything to imperil the validity of any such
patent, design or protection or any application (or right to apply) therefore
and shall, at the cost of the Company, render all possible assistance to the
Company both in obtaining and in maintaining such patent, design or other
protection, and Executive shall not either during the continuance of his
employment hereunder or thereafter exploit or make public or disclose any such
Work Product or give any information in respect thereof except to the Company or
as it may direct. The Company shall be under no obligation to apply for or seek
to obtain patent, design or other protection in relation to any such Work
Product or in any way to use, exploit or seek to benefit from such Work Product,
with such matters and the extent to which the Company provides advice,
facilities and other assistance in connection with the development and
exploitation of the Work Product to be decided by the Board at its absolute
discretion.

9

--------------------------------------------------------------------------------

10.  Enforceability of Restrictive Covenants. Executive hereby acknowledges and
agrees that the restrictions on his activities contained in Section 7, Section 8
and Section 9 are necessary for the reasonable protection of the Company and are
a material inducement to the Company entering into this Agreement.  Executive
further acknowledges that a breach of any such provisions would cause
irreparable harm to the Company for which there is no adequate remedy at law. 
Executive agrees that in the event of any breach of any provision contained in
Section 7, Section 8 or Section 9, the Company shall have the right, in addition
to any other rights or remedies it may have, (a) to a temporary, preliminary or
permanent injunction or injunctions and temporary restraining order or orders to
prevent breaches of such provisions and to specifically enforce the terms and
provisions thereof without having to post bond or other security and without
having to prove special damages or the inadequacy of the available remedies at
law, and (b) to require Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by him as a result of any transaction constituting as breach of any of
the provisions of Section 7, Section 8 or Section 9 and Executive agrees to
account for and pay over to the Company any such compensation, profits, monies,
accruals, increments or other benefits.  The parties acknowledge that (a) the
time, scope, geographic area and other provisions contained in Section 7,
Section 8 and Section 9 are reasonable and necessary to protect the goodwill and
business of the Company, (b) it is reasonable that the covenants set forth
herein are not limited by narrow geographic area, and (c) the restrictions
contained herein will not prevent Executive from being employed or earning a
livelihood.  If any covenant contained in Section 7, Section 8 or Section 9 is
held to be unenforceable by reason of the time, scope or geographic area covered
thereby, such covenant shall be interpreted to extend to the maximum time, scope
or geographic area for which it may be enforced as determined by a court making
such determination, and such covenant shall only apply in its reduced form to
the operation of such covenant in the particular jurisdiction in which such
adjudication is made.  In the event that the Company shall bring any action,
suit or proceeding against Executive for the enforcement of this Agreement, the
calculation of the Restricted Period shall not include the period of time
commencing with the filing of the action, suit or proceeding to enforce this
Agreement through the date of the final judgment or final resolution (including
all appeals, if any) of such action, suit or proceeding.  The existence of any
claim or cause of action by Executive against the Company predicated on this
Agreement or otherwise shall not constitute a defense to the enforcement by the
Company of any provision of Section 7, Section 8 or Section 9.
11.  Miscellaneous.

a. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered against receipt or if
mailed by first class mail and by registered or certified mail, return receipt
requested, addressed to Company and to Executive at their respective addresses
set forth below, or to such other person or address as may be designated by like
notice hereunder, with any such notice being deemed to be given on the day
delivered, if personally delivered, or on the third day after the mailing if
mailed:

10

--------------------------------------------------------------------------------

If to the Company:


Tixfi Inc.
13355 Moss Rock Drive
Auburn, CA 95602
Attn: HR


If to Executive:


Arend Verweij
13355 Moss Rock Drive
Auburn, CA 95602





b. Assignment.  This Agreement may not be assigned by any party hereto without
the prior written consent of the other party hereto, which consent may be given
or withheld by either such party in its sole discretion.

c. Compensation. Executive is aware that this Agreement involves a taxable event
and that the Company is required to report such compensation to the Internal
Revenue Service. The Company will issue a Form W-2 and or 1099 to Executive for
cash payments received each year, or any other documents required by the
authorities of any country in which Executive is resident. Executive will be
responsible for payment of all applicable income and other taxes due as a result
from receiving any salary, allowances or other compensation from or as a result
of or to this Agreement.

d. Further Assurances. From and after the date of this Agreement, each of the
parties hereto shall from time to time, at the request of the other party and
without further consideration, do, execute and deliver, or cause to be done,
executed and delivered, all such further acts, things and instruments as may be
reasonably requested or required more effectively to evidence and give effect to
the transactions provided for in this Agreement.

e. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws and decisions of the State of Nevada applicable to
contracts made and to be performed therein without giving effect to the
principles of conflict of laws.

f. Jurisdiction. Executive and the Company each irrevocably: (i) submits to the
exclusive jurisdiction of the State and Federal courts located in the State of
California the purpose of any proceedings arising out of this Agreement or any
transaction contemplated by this Agreement; (ii) agrees not to commence such
proceeding except in these courts; (iii) agrees that service of any process,
summons, notice or document by U.S. registered mail to a party’s address as
provided herein shall be effective service of process for any such proceeding;
and (iv) waives any objection to the laying of venue of any such proceeding in
these courts.

11

--------------------------------------------------------------------------------

g. Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications contained herein.

h. Waiver.  The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.

i. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns, except that Employee may not assign any of his rights or delegate any
of his duties hereunder without the prior written consent of the Company (which
may be granted or withheld in the Company’s sole and absolute discretion).

j. Survival.  The provisions of Sections 6, 7, 8, 9 and 10 hereof shall survive
the termination or expiration of this Agreement.

k. Entire Agreement; Modification. This Agreement contains the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes all prior negotiations and oral understandings, if any. Neither
this Agreement nor any of its provisions may be modified, amended, waived,
discharged or terminated, in whole or in part, except in writing signed by the
party to be charged.

l. Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be judicially unenforceable, in whole or in
part, the remaining provisions shall nevertheless be binding and enforceable.

m. Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and by facsimile, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement. Facsimile signatures shall be considered originals for all
purposes.

[Signatures appear on following page]
12

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.
 
 
 
 
Tixfi Inc.
 
 
 
By:
 /s/ Arend D. Verweij
 
Name: Arend D. Verweij
 
Title: Chief Executive Officer
 
 
 
Executive
 
 
 
 /s/ Arend D. Verweij
 
 





13